 Case: 4:19-cv-02635-JAR Doc. #: 55 Filed: 03/10/20 Page: 1 of 1 PageID #: 645



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


      AMANDA DEL TORO, et al,      )
                                   )
              Plaintiffs,          )
                                   )
          vs.                      )                          Case No. 4:19-CV-02635-JAR
                                   )
      CENTENE MANAGEMENT CO., LLC, )
                                   )
              Defendant.           )
                                   )

                                            ORDER

       This matter is before the Court on the parties’ Joint Stipulation to Dismiss Certain Plaintiffs

and Claims. (Doc. 54.) The parties represent that it moots Defendant’s pending Motion for Partial

Summary Judgment. (Doc. 37.)

       Upon review,

       IT IS HEREBY ORDERED that the parties’ Joint Stipulation to Dismiss Certain

Plaintiffs and Claims (Doc. 54), is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Partial Summary Judgment

(Doc. 37), is DENIED as moot.

       Dated this 10th day of March, 2020.



                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE
